Conviction is for violation of the liquor law by having liquor on the premises when the license only allowed the sale of beer. Punishment is assessed at a fine of $150.
The record fails to show that notice of appeal was given and entered upon the minutes of the trial court. In the absence of such a showing, this Court is without jurisdiction to hear and determine matters sought to be presented for review. See Long v. State, 3 Tex.Crim. Rep.; Lenox v. State,55 Tex. Crim. 259; Roberts v. State, 99 Tex.Crim. Rep.; Article 827, C. C. P.
The attempted appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.